EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie Amoroso on 7/02/2021.

Claims 1 and 20 are amended to read as follows: 
Claim 1. A process for the purification of a neutral human milk oligosaccharide from a microbial fermentation solution, comprising: 
before step a) providing a microbial fermentation solution comprising neutral human milk oligosaccharide;
a) removing biomass and/or insoluble material from the solution; 
b) applying the solution obtained in step a) to at least one of cation exchange chromatography and anion exchange chromatography; 
c) optionally subjecting the solution obtained in step a) or step b) to dialysis or diafiltration; 
d) applying the solution obtained in step a), step b) or step c) to simulated moving bed chromatography; 
e) concentrating the solution obtained in at least one of the preceding steps, and 
f) sprav-drvinq the solution from step e).

Claim 20. A process for the purification of a neutral human milk oligosaccharide from a microbial fermentation solution, comprising: 
before step a) providing a microbial fermentation solution comprising neutral human milk oligosaccharide;
a) removing biomass and/or insoluble material from the solution using filtration; b) applying the solution obtained in step a) to ion exchange chromatography; 
c) subjecting the solution obtained in step b) to electrodialysis or nanofiltration; 
d) applying the solution obtained in step c) to simulated moving bed chromatography, wherein at least one column used in the simulated moving bed chromatography comprises a cation exchange resin; 
e) concentrating the solution obtained in at least one of the preceding steps by a method consisting of evaporation, nanofiltration and reverse osmosis; and 
f) spray drying the concentrated solution from step e).

Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument is persuasive that the prior art does not disclose, teach nor fairly suggest the specifically claimed process for purification of a neutral human milk oligosaccharide (HMO) from the specifically claimed a crude solution (a microbial fermentation solution), that includes a step of simulated moving bed chromatography.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793